DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/03/2022 has been entered.

Information Disclosure Statement
                The information disclosure statement filed IDS filed on 11/03/2022 were filed before the first action on the merits. This submission is in compliance with the provisions of 37 CFR 1.97. 
Accordingly, the IDSs has been fully considered by the Office.

Claim Objections
Following claim(s) are objected to because of the grammatical errors and informalities, for consistency and accuracy of the claim languages:
Claim 1 line 10 recites “the first region”, this should be read as “the first portion”;  
Claim 1 lines 13-14 recites “the second region”, this should be read as “the second portion”.  
Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 11 is/are rejected under 35 U.S.C. 103 as being un-patentable over CN  103225900 A (CN’900) in view of U.S Publication number 2013/0014746 A1 to SIMONETTI et al. (SIMONETTI) and U.S Publication number 2007/0209658 A1 to RIFFELMANN et al. (RIFFELMANN).

Re: Claim 1 and 11:
CN’900 discloses:
A receiver unit for a parabolic trough solar plant, the receiver unit including: 
a conduit (See Figs.1-4: ¶0049: conduit 4) for conveying a heat transfer fluid (See Figs.1-4: ¶0052:  heat absorbing medium in the metal heat collecting tube 4), wherein the conduit is capable of absorbing thermal radiation (See Figs.1-4: ¶0049); and 
a cover (See Figs.1-4: ¶0048: cover 1-2), which is located about the conduit (See Figs.1-4: conduit 4); 
wherein the cover has a first portion (See Figs.1-4: first portion being the portion having  the transparent baffle 7 or glass reflector cylinder 2), defining a window (See Figs.1-4:  window 7) through which incoming solar radiation (See Figs.1-4: as described in ¶0051-¶0052) passes  via a space and onto the conduit (See Figs.1-4: conduit 4), and a second portion (See Figs.1-4: ¶0048-¶0058:  either an open stainless steel reflector drum surface or a surface of the area of the glass reflector drum 2 not coated with a specular reflective layer 11, see ¶0056) carrying a reflective surface so as to reflect thermal radiation back onto the conduit (See Figs.1-4: ¶0049: conduit 4),
wherein the window (See Figs.1-4: 7) in the first region of the cover (See Figs.1-4:  cover 1-2) is in the form of an opening in the cover in which a glass window (See Figs.1-4: ¶0051: transparent window 7); and
wherein the cover (See Figs.1-4: ¶0048: metal cover 1-2)  is in the form of a metal tube such that the reflective surface in the second region is defined by the internal surface of the metal tube (See Figs.1-4: internal surface of metal tube 1-2),
CN’900 is silent regarding:
to which a hot mirror coating for reflecting thermal radiation back onto the conduit (See Figs.1-4: 4) is carried.
However, SIMONETTI teaches:
to which a hot mirror coating for reflecting thermal radiation back onto the conduit is carried (SIMONETTI: See Fig.1: ¶0051-¶0053: on the face of the lens 16 inside the housing 13, advantageously providing a coating which is equivalent to a hot mirror coating for description see cited paragraphs).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to configure CN’900 to include the teachings of SIMONETTI, because SIMONETTI teaches that this configuration provides the benefit of permeability of radiations with substantially higher wavelength to reflect towards receiver tube which improves the transfer of solar heat.
Although CN’900 is silent regarding a vacuum is formed between the conduit and the cover. However, it is well known in the art to provide a vacuum between the conduit and the cover, however based on this distinction, the technical problem actually solved by claim is to reduce heat losses. For this distinction, it is common knowledge in the art to form a vacuum between the heat collecting pipe and its hood pipe in order to minimize convective losses, such a system is explicitly taught by RIFFELMANN, because RIFFELMANN teaches that configuration of providing vacuum tubes collectors is advantageous for the ideal threshold wavelength at which the transition from low to high reflectivity occurs which primarily depends on the operating temperature of the absorption layer (RIFFELMANN: See Figs.1-11: ¶0002, ¶0005).
Regarding method claim 11, CN’900 modified by RIFFELMAN discloses all the limitations of method claim 11 including method of reducing thermal radiation loss from parabolic trough receiver.

Re: Claim 3:
CN’900 modified by SOMENTTI and RIFFELMANN discloses:
A receiver unit according to claim 1, modified CN’900 discloses all the limitations of claim 1, and wherein the hot mirror coating is applied an internal surface of the window (SIMONETTI: See Fig.1: ¶0051-¶0053: on the face of the lens 16 inside the housing 13, advantageously providing a coating which is equivalent to a hot mirror coating for description see cited paragraphs).
Claims 10 is/are rejected under 35 U.S.C. 103 as being un-patentable over CN  103225900 A (CN’900) in view of U.S Publication number 2013/0014746 A1 to SIMONETTI et al. (SIMONETTI) and U.S Publication number 2007/0209658 A1 to RIFFELMANN et al. (RIFFELMANN) as applied to claim 1, and further in view of CN 10319242A (CN’242).

Re: Claim 10:
CN’900 modified by SOMENTTI and RIFFELMANN discloses:
A receiver unit according to claim 1, modified CN’900 discloses all the limitations of claim 1, CN’900 is silent regarding:
 wherein the cover is in the form of an aluminum tube.
However, CN’242 teaches:
wherein the cover is in the form of an aluminum tube (CN’242: See Fig. 1: ¶ 0037: cover 5 in the form of aluminum tube).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to configure CN’900 to include the teachings of CN’242, because CN’242 teaches that this configuration provides the benefit of providing a cover of stainless steel or aluminum which is beneficial to secure optical cavity.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAFIQ A MIAN whose telephone number is (571)272-4925. The examiner can normally be reached 9:30 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK A LAURENZI can be reached on (571) 270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAFIQ MIAN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        November 10, 2022